         Case 1:14-cr-00468-AT Document 520 Filed 09/18/20 Page 1 of 1

                                                             USDC SDNY
UNITED STATES DISTRICT COURT                                 DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                     DOC #: ____________________
                                                             DATE FILED: 9/18/2020
              -against-
                                                                      14 Cr. 468-4 (AT)
OSCAR ALMANZAR,
                                                                          ORDER
                       Defendant.
ANALISA TORRES, District Judge:

      It is hereby ORDERED that the violation of supervised release hearing scheduled for
October 8, 2020 is ADJOURNED to October 28, 2020, at 9:00 a.m.

       SO ORDERED.

Dated: September 18, 2020
       New York, New York
